       Case 1:19-cv-00992-KG-SMV Document 24 Filed 11/20/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

ZACHARY KRIESEL,

        Petitioner,

v.                                                                          No. 19-cv-0992 KG/SMV

MARK BOWEN and
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

        Respondents.

                 MEMORANDUM OPINION AND ORDER DENYING
              MOTION TO COMPEL PRODUCTION OF DOCUMENTS AND
              DENYING ALTERNATIVE MOTION TO APPOINT COUNSEL

        THIS MATTER is before the Court on Petitioner’s Motion to Compel Production of

Documents, [Doc. 17], and Alternative Motion to Appoint Counsel, [Doc. 18], both filed on

October 6, 2020. Respondents responded on October 26, 2020, [Doc. 21], indicating with attached

exhibits that they delivered to Petitioner copies of the unpublished caselaw cited in the Answer

and Response, [Docs. 10, 21]. Petitioner filed no reply, and the time for doing so has passed. The

Court has considered the briefing, the relevant portions of the record, and the relevant law. Being

otherwise fully advised in the premises, the Court will DENY both Motions.

               Motion to Compel Production of Documents: Facts and Analysis

        Petitioner requests this Court compel Respondents “to produce to the Petitioner copies of

all caselaw cited in Respondents’ Answer,” [Doc. 10], and cited in the Magistrate Judge’s

Proposed Findings and Recommended Disposition (“PF&RD”), [Doc. 13]. As grounds for his

request, he states that (1) he is incarcerated; (2) he is indigent and cannot to hire an attorney; (3) he
       Case 1:19-cv-00992-KG-SMV Document 24 Filed 11/20/20 Page 2 of 5




has “bona fide grounds for relief and the caselaw is essential” to support his claims; (4) without

the caselaw, he will not have “effective and equal access to the court”; (5) due process is violated

because he does not have access to the caselaw that Respondents have; (6) Respondents are

depriving him of due process by not providing caselaw access in the prison law library; (7) courts

require caselaw to support arguments; (8) Respondents’ arguments are supported by caselaw in

the Answer; (9) there are a combined 83 citations to caselaw in Respondents’ Answer and in the

PF&RD; and (10) he needs caselaw to comply with the Rules that require standards of review in

pleadings. [Doc. 17].

       The United States Supreme Court has held that “the fundamental constitutional right of

access to the courts requires prison authorities to assist inmates in the preparation and filing of

meaningful legal papers by providing prisoners with adequate law libraries or adequate assistance

from persons trained in the law.” Bounds v. Smith, 430 U.S. 817, 828 (1977). However, Bounds

did not create a right to a law library or legal assistance program, much less the right to compel

the state or courts to provide copies of every case cited in a brief or opinion. See Lewis v. Casey,

518 U.S. 343, 351 (1996). Rather, Bounds affirmed the right to access the courts through requiring

that inmates have access to the tools needed “to attack their sentences, directly or collaterally, and

. . . to challenge the conditions of their confinement.” Id. at 351, 355. Thus, Petitioner has no

general constitutional right to copies of every case cited in a brief or opinion. Neither Bounds nor

any other caselaw establishes the right to compel the state or courts to provide such copies.

       In this case, as explained in the PF&RD, the underlying petition is not meritorious. See

[Doc. 13]. In his petition under 28 U.S.C. § 2254, Petitioner merely re-argued that his conviction

should be overturned. First, he argued that insufficient evidence existed to convict him of child
                                                  2
       Case 1:19-cv-00992-KG-SMV Document 24 Filed 11/20/20 Page 3 of 5




abuse under NMSA 1978, § 30-6-1, [Doc. 1] at 32–34, yet he did not contest the circumstantial

evidence presented at trial, which is sufficient to support a conviction under § 30-6-1, State v.

Montoya, 2015-NMSC-010, ¶ 52, 345 P.3d 1056. Second, he argued that the trial court’s jury

instruction deprived him of due process because it included a reckless-disregard mens rea. [Doc. 1]

at 23–32. However, any distinction between reckless and intentional is immaterial under § 30-6-1.

Montoya, 2015-NMSC-010, ¶ 33. Third, Petitioner contended that the admission of certain medical

evidence violated his right to due process, [Doc. 1] at 34–35, but this state-law evidentiary

argument does not rise to the level of a federal constitutional violation, see Willingham v. Mullin,

296 F.3d 917, 928 (10th Cir. 2002). Finally, he argued that, together, these alleged errors

constituted cumulative error. [Doc. 1] at 35. However, the doctrine of cumulative error applies

only when there are two or more errors, Cuesta-Rodriguez v. Carpenter, 916 F.3d 885, 915 (10th

Cir. 2019), and Petitioner showed no error.

       Therefore, as explained more thoroughly in the PF&RD and briefly outlined above,

Petitioner’s claims are not meritorious. In this present Motion seeking caselaw, Petitioner does not

allege that the cases will help him prevail on any claim in particular. See [Doc. 17]. For example,

he does not request the seminal case on circumstantial evidence under § 30-6-1, or on mens rea

under § 30-6-1, or on his medical evidence claim. Indeed, he asserts nothing more than that his

claims are generally meritorious. Id. Without more specific allegations showing that his alleged

lack of access hindered his ability to litigate a nonfrivolous legal claim, or specific allegations of

why his allegedly meritorious claims are prejudiced, and because this Court disagrees about the

merits of his claims, see [Doc. 13], the Motion requesting copies of the cases will be denied.



                                                  3
       Case 1:19-cv-00992-KG-SMV Document 24 Filed 11/20/20 Page 4 of 5




                  Alternative Motion to Appoint Counsel: Facts and Analysis

       In the alternative, Petitioner requests appointment of counsel, presumably pursuant to

18 U.S.C. § 3006A. [Doc. 18]. Of course, § 3006A(a)(2)(B), leaves appointment of counsel in

28 U.S.C. § 2254 proceedings to the Court’s discretion based on “the interests of justice.”

       There is no constitutional right to counsel in habeas proceedings. Coronado v. Ward, 517

F.3d 1212, 1218 (10th Cir. 2008). Instead, whether to appoint counsel is a matter left to the

discretion of the court. Swazo v. Wyo. Dep’t of Corr., 23 F.3d 332, 333 (10th Cir. 1994). In so

deciding, courts should consider “the merits of the litigant’s claims, the nature of the factual issues

raised in the claims, the litigant’s ability to present his claims, and the complexity of the legal

issues raised by the claims.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (internal

quotation marks omitted). Ultimately, the burden is on the petitioner “to convince the court that

there is sufficient merit to his claim to warrant the appointment of counsel.” Hill v. Smithkline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (internal quotation marks omitted).

       The Court is not convinced that appointment of counsel is warranted for these § 2254

proceedings. First, as stated in the PF&RD, [Doc. 13], Petitioner’s claims are not meritorious.

Petitioner failed to advance a colorable federal claim but simply attempted to relitigate the arguments

raised before the New Mexico Court of Appeals. [Doc. 13] at 7–23. Second, the nature of the factual

issues and the complexity of the legal issues raised in the § 2254 Petition are not so novel or

complex as to warrant appointment of counsel. Finally, Petitioner does not argue—much less

show—that he is not able to represent his claims himself. His limited access to caselaw does not

change that. Accordingly, the Court will deny Petitioner’s request for appointment of counsel.



                                                  4
      Case 1:19-cv-00992-KG-SMV Document 24 Filed 11/20/20 Page 5 of 5




      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Petitioner’s

Motion to Compel Production of Documents [Doc. 17] is DENIED.

      IT IS FURTHER ORDERED that Petitioner’s Alternative Motion to Appoint Counsel

[Doc. 18] is DENIED.

      IT IS SO ORDERED.


                                                     ______________________________
                                                     STEPHAN M. VIDMAR
                                                     United States Magistrate Judge




                                           5
